                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

THOMAS PRITCHARD,

            Plaintiff,

v.                                  Case No:    2:19-cv-94-FtM-29MRM

FLORIDA HIGH SCHOOL ATHLETIC
ASSOCIATION, INC.,

            Defendant.



                              OPINION AND ORDER

       This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #16) filed on March 6, 2019.             Plaintiff

filed a Response in Opposition (Doc. #20) on March 8, 2019.              For

the reasons that follow, the motion is granted in part and denied

in part.

                                     I.

     A. Parties

       Plaintiff     Thomas   Pritchard   is   an   eighteen-year-old   high

school senior at the Canterbury School in Fort Myers.            (Doc. #1,

pp. 1-2.)         Defendant Florida High School Athletic Association,

Inc. is a non-profit corporation and the athletic administrative

organization that regulates student participation in Florida high

school athletic programs.       (Id. p. 2.)    As part of this regulation,
defendant adopts and publishes bylaws relating to student-athlete

eligibility.     (Id. p. 3.)     One such bylaw provides the following:

     9.5.1     High School Student Has Four Years of
     Eligibility. A student is limited to four consecutive
     school years of eligibility beginning with school year
     he/she begins ninth grade for the first time. This does
     not imply that the student has four years of
     participation. After four consecutive school years, the
     student is permanently ineligible.

(Doc. #1-3, p. 23.)

  B. Factual Background

     According to the Verified Complaint, plaintiff participated

in high school athletics during his ninth and tenth grade years in

Virginia before transferring to Florida and attending Canterbury.

(Doc.    #1,   pp.   4-6.)     Based   on   a    pre-enrollment      assessment,

Canterbury administrators recommended plaintiff repeat the tenth

grade.   (Id. p. 6.)    Plaintiff did so, and competed in the school’s

basketball and lacrosse programs.           (Id.)       The following year in

the eleventh grade, plaintiff competed in the school’s football,

basketball, and lacrosse programs.          (Id.)      Under defendant’s Bylaw

9.5.1, this was the final year of plaintiff’s eligibility because

it was his fourth consecutive year in high school.

     Plaintiff is now in the twelfth grade at Canterbury and on

track to graduate at the end of the school year.                 (Id. p. 7.)    In

August 2018, Canterbury filed a request with defendant to waive

Bylaw    9.5.1   and   allow    plaintiff       to    have   a   fifth   year   of

eligibility.     (Doc. #1-4, pp. 24-27.)             During the 2017-18 school



                                       2
year, Canterbury staff recommended a psychologist test plaintiff.

(Doc. #1, pp. 6-7.)          A full psychoeducational evaluation concluded

plaintiff possessed a learning disorder with impairment in reading

and comprehension.           (Id. p. 7.)       Canterbury administrators also

identified a previous injury to plaintiff’s hand, which caused him

to    have   to    write    with   his   non-dominate    hand,    as   a   physical

disability that adversely affected his math proficiency.                   (Id. p.

7.)    As a supplement to the school’s requested waiver, plaintiff’s

attorney argued that a waiver was appropriate because of, inter

alia, plaintiff’s learning disability and his hand injury.                     (Doc.

#1-4, p. 50.)

       Defendant’s Sectional Appeals Committee held a hearing on the

matter on September 6, 2018 and ultimately denied the request for

a waiver.         (Doc. #1-6, p. 109.)         A second hearing was held on

October 4, 2018 with the same result.                    (Doc. #1-8, p. 150.)

Plaintiff appealed the Committee’s decision to defendant’s Board

of Directors, which conducted a hearing on October 28, 2018. (Doc.

#1-10, p. 195.)        The Board upheld the Committee’s ruling denying

the waiver on November 1, 2018.            (Id.)

     C. Procedural Background

       On February 13, 2019, plaintiff filed a three-count Verified

Complaint         against    defendant,       alleging   the     following:      (1)

disability discrimination under the Americans with Disabilities

Act     (“ADA”);       (2)      disability       discrimination        under     the



                                          3
Rehabilitation          Act     of   1973;        and     (3)   disparate      impact

discrimination under the ADA.               (Doc. #1, pp. 12-16.)         Plaintiff

requests       this    Court    issue   a    judgment      declaring   Bylaw   9.5.1

discriminatory as applied to plaintiff, a temporary restraining

order,     a   preliminary      injunction,       a     permanent   injunction,   and

monetary damages. 1        (Id. pp. 11, 17.)

       On March 6, 2019, defendant filed its Motion to Dismiss.

(Doc. #16.)           The motion argues that each of plaintiff’s claims

should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, and that plaintiff is legally not entitled to

compensatory damages.            (Id. pp. 5-22.)           The Court will address

these arguments in turn.

                                            II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                  Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).           To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief


       1
      The Court has previously denied the requests for a temporary
restraining order and a preliminary injunction. (Doc. #6; Doc.
#28.)



                                             4
above the speculative level.”              Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                         This requires

“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft     v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.”                           Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall    short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                          Iqbal, 556

U.S. at 679.




                                           5
                                       III.

  A. Failure to State a Claim

     As previously noted, defendant argues that each of the three

claims     raised   in    plaintiff’s       Verified    Complaint       should   be

dismissed for failing to state a claim.                 (Doc. #16, pp. 5-21.)

The Court will address this argument as it relates to each claim,

beginning with the Rehabilitation Act claim.

     1. Disability Discrimination Under the Rehabilitation Act

     The    Rehabilitation     Act    provides,    in    pertinent      part,    “No

otherwise qualified individual with a disability . . . shall, solely

by reason of her or his disability, be excluded from the participation

in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance

. . . .”     29 U.S.C. § 794(a).        Accordingly, to establish a prima

facie case of discrimination under the Rehabilitation Act, plaintiff

must show that he was: (1) disabled or perceived to be disabled; (2)

a qualified individual; and (3) discriminated against on the basis

of his disability.       Shannon v. Postmaster Gen. of U.S. Postal Serv.,

335 Fed. App’x 21, 24 (11th Cir. 2009) (citing Ellis v. England, 432

F.3d 1321, 1326 (11th Cir. 2005)).

     The    Verified     Complaint    alleges     plaintiff   is    a    disabled-

student athlete otherwise qualified to participate in athletics at

Canterbury and that defendant has discriminated against him by

reason of his disability.            (Doc. #1, pp. 14-15.)         The Verified




                                        6
Complaint further asserts that defendant, a recipient of federal

funds, refused to accommodate plaintiff and allow him to participate

in interscholastic athletics during the 2018-19 school year.           (Id.)

Defendant’s motion to dismiss argues, inter alia, that plaintiff’s

claim fails because (1) he is not an “otherwise qualified” individual

under the Rehabilitation Act and (2) he is not being excluded from

participation “solely by reason” of his disability.       (Doc. #16, pp.

18, 19.)   The Court agrees.

     As the Court previously determined in its Opinion and Order

denying plaintiff’s Motion for Preliminary Injunction, (Doc. #28, pp.

8-9), it is clear plaintiff is not being excluded from participating

in high school athletics “solely by reason” of his disability.

Rather,    plaintiff   has   completed   four   consecutive    years     and,

therefore, he is ineligible under defendant’s bylaws.          See Sandison

v. Mich. High Sch. Athletic Ass’n, Inc., 64 F.3d 1026, 1032 (6th Cir.

1995) (finding high school athletic association’s rule disqualifying

students who reach nineteen years of age by a specified date could

not be characterized as a decision made “solely by reason” of a

student’s disability because it was a neutral rule applied neutrally);

see also Baird ex rel. Baird v. Rose, 192 F.3d 462, 468 n.6 (4th Cir.

1999) (“Undoubtedly, the application of a neutral rule that applies

to disabled and nondisabled individuals alike cannot be considered

discrimination on the basis of disability.”).

     Furthermore,      the   Court   finds   plaintiff   has    failed    to

sufficiently allege he is “otherwise qualified” to participate.          Due



                                     7
to his completion of four consecutive years of high school, plaintiff

cannot meet defendant’s requirements regardless his disability.                     To

the extent the Verified Complaint asserts defendant should have

accommodated plaintiff by allowing him a fifth year of eligibility

and participation, (Doc. #1, p. 15), the Court disagrees. Under the

Rehabilitation Act, a disabled individual is “otherwise qualified”

to participate in a program if, with “reasonable accommodation,”

the    individual   can    meet   the   “necessary”       requirements       of    the

program.      Sandison, 64 F.3d at 1034 (citing Doherty v. S. Coll. of

Optometry,    862   F.2d   570,   574   (6th    Cir.     1988)).        However,    an

accommodation is not reasonable if it imposes “undue financial and

administrative burdens,” or if it requires a “fundamental alteration

in the nature of [the] program.”            Sch. Bd. of Nassau Cty., Fla. v.

Arline, 480 U.S. 273, 287 n.17 (1987).              As several circuit courts

have    concluded   considering   similar      issues,      the   Court    finds   the

accommodation requested by plaintiff would constitute a fundamental

alteration to the nature of defendant’s eligibility program.                       See

McPherson v. Mich. High Sch. Athletic Ass’n, Inc., 119 F.3d 453, 462

(6th Cir. 1997) (“Requiring a waiver of the eight-semester rule,

under   the   circumstances   present       here,   would    work   a     fundamental

alteration in Michigan high school sports program.”); Sandison, 64

F.3d at 1035 (concluding waiver of age restriction fundamentally

alters the high school sports program); Pottgen v. Mo. State High

Sch. Activities Ass’n, 40 F.3d 926, 929-30 (8th Cir. 1994) (finding

age restriction was an essential eligibility requirement and waiving



                                        8
such a requirement would constitute a fundamental alteration of high

school sports program).    Accordingly, the Court finds plaintiff has

failed to plead a prima facie case of discrimination under the

Rehabilitation Act.

     2. Disability Discrimination Under the ADA

     Title II of the ADA provides that “no qualified individual with

a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to discrimination

by any such entity.”      42 U.S.C. § 12132.   To state a claim under

Title II, plaintiff must show:

     (1) that he is a qualified individual with a disability;
     (2) that he was either excluded from participation in or
     denied the benefits of a public entity’s services,
     programs, or activities, or was otherwise discriminated
     against by the public entity; and (3) that the exclusion,
     denial of benefit, or discrimination was by reason of
     the plaintiff’s disability.

Bricoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007).

     Similar to the Rehabilitation Act claim, the Verified Complaint

alleges plaintiff is disabled as defined by the ADA and defendant has

discriminated against him by reason of that disability.      (Doc. #1,

pp. 12-13.)   The Verified Complaint also asserts defendant, a “public

entity” as defined by 42 U.S.C. § 12132, refused to accommodate

plaintiff and allow him to participate in interscholastic athletics

during the 2018-19 school year.   (Id.)   Defendant’s motion to dismiss

argues, inter alia, that (1) plaintiff is not a “qualified individual”

and (2) he is not being excluded from participation “by reason” of a



                                   9
disability.    (Doc. #16, pp. 6, 19.)            As with the Rehabilitation Act

claim, the Court agrees. 2

     The     ADA   defines    the       term     “qualified     individual   with    a

disability” as “an individual with a disability who, with or without

reasonable    modifications    .    .    .     meets    the   essential   eligibility

requirements for the receipt of services or the participation in

programs or activities provided by a public entity.” 42 U.S.C. §

12131(2).    As previously explained, plaintiff has completed his four

years of eligibility under defendant’s bylaws and may participate for

a fifth year only if Bylaw 9.5.1 is waived.                       As the Court has

determined such a waiver would constitute a fundamental alteration

of defendant’s eligibility program, the Court finds it is not a

reasonable modification.       See Sandison, 64 F.3d at 1037 (concluding

waiver of age restriction was not a reasonable modification); Pottgen,

40 F.3d at 931 (same).       Furthermore, the Court finds that plaintiff

has failed to sufficiently allege his exclusion from participation

was “by reason” of his disability.                     The Court notes again that

plaintiff is prevented from participating because he has completed

four consecutive years, and not because of his disability.                          See

Sandison, 64 F.3d at 1036 (“We again conclude that Sandison and


     2 Claims brought under the Rehabilitation Act are evaluated under
the same standards as claims brought under the ADA. Waddell v. Valley
Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 n.3 (11th Cir. 2001);
see also Badillo v. Thorpe, 158 Fed. App’x 208, 214 (11th Cir. 2005)
(“With the exception of its federal funding requirement, the RA uses
the same standards as the ADA, and therefore, cases interpreting
either are applicable and interchangeable.”).



                                          10
Stanley were excluded by reason of age, not disability.              Absent their

respective learning disability, the plaintiffs still would not meet

the age restriction.”). Accordingly, the Court concludes plaintiff

has failed to plead a claim of discrimination under Title II of the

ADA.

       3. Disparate Impact Discrimination Under the ADA

       To    succeed   on    a   disparate     impact   claim   under   the    ADA,

plaintiff must prove that a facially neutral practice caused a

“significant discriminatory effect.”             Smith v. Miami-Dade Cty., 21

F. Supp. 3d 1292, 1295 (S.D. Fla. 2014) (quoting Stephen v. PGA

Sheraton Resort, Ltd., 873 F.2d 276, 279 (11th Cir. 1989)).                      To

establish a prima facia case of disparate impact discrimination

under the ADA, plaintiff must (1) identify the facially neutral

practice or policy that allegedly had a disproportionate impact,

and    (2)    provide       statistical      evidence   indicating      that   the

challenged policy results in discrimination.               Forsyth v. Univ. of

Ala. Bd. of Trs., 2018 WL 4517592, *6 (N.D. Ala. Sept. 20, 2018).

The statistical disparities must be “sufficiently substantial that

they raise an inference of causation.”              Smith, 21 F. Supp. 3d at

1295 (quoting Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1314

(11th Cir. 1994)).

       In the Verified Complaint, plaintiff makes the following

assertion:

       FHSAA Bylaw 9.5.1,          which limits a student to four
       consecutive school          years of athletics eligibility


                                          11
      beginning with the student’s ninth grade, has a
      disproportionate adverse effect on individuals with
      learning and physical disabilities in violation of the
      ADA. Specifically, Bylaw 9.5.1 has a disparate impact
      because the rule does not provide an exemption for
      student-athletes who were required or permitted to
      repeat a high school grade (ninth through twelfth
      grades) for an academic reason based, in whole or in
      part, on a learning or physical disability.

(Doc. #1, p. 16.)        Defendant’s motion argues the claim should be

dismissed because (1) plaintiff “has failed to allege the required

statistical evidence to show disparity,” and (2) plaintiff’s claim

that the bylaw has a “disproportionate adverse effect” is a mere

legal conclusion rather than a true factual allegation.                    (Doc.

#16, p. 9.)      The Court disagrees.

      As to defendant’s first argument, while statistical evidence

is necessary to prevail on a disparate impact claim, it is not

required to survive a motion to dismiss at the pleading stage.

See   Forsyth,    2018   WL   4517592,    *6   (“[T]he   court    agrees   with

Defendant that, in the Eleventh Circuit, statistical evidence

showing the discriminatory result of the challenged employment

practice    would   be   necessary   to prevail on       a   disparate   impact

claim.     However, again, this is not the appropriate standard to

measure Plaintiff’s claims at the pleading stage.                 Without the

benefit of discovery, it is virtually impossible for a Plaintiff

to present data reflecting disparate impact.                 To hold otherwise

would, in the vast majority of cases, shut the courthouse door on

a plaintiff alleging a claim based on disparate impact.              Plaintiff



                                     12
should be afforded the opportunity of discovery before he is

required to present detailed statistics to the court.”                 (citations

omitted)); cf. Smith, 21 F. Supp. 3d at 1295-96 (granting summary

judgment on disparate impact claim when “after months of discovery”

the plaintiff failed to proffer sufficient statistical evidence to

make       a   prima   facia   case   of    disparate    impact).       Regarding

defendant’s second argument, the Court finds plaintiff’s assertion

that       Bylaw   9.5.1   has   a    disproportionate       adverse   effect   on

individuals with learning and physical disabilities sufficient to

state a claim of disparate impact.               See Forsyth, 2018 WL 4517592,

*6 (“[A]t the pleadings stage, it is sufficient that Plaintiff has

alleged that ‘Defendant’s evaluation and disciplinary system has

a disparate impact on individuals, such as Plaintiff, who suffer

from depression and anxiety solely because they manifest symptoms

of   that mental       disability.’”).          Therefore,   the   Court   rejects

defendant’s argument that Count Three should be dismissed. 3



       3
       The Court’s conclusion regarding Counts One and Two moots
defendant’s separate argument that the damages sought for those
claims should be dismissed due to lack of discriminatory intent.
(Doc. #16, pp. 21-22); see McCullum v. Orlando Reg’l Heathcare
Sys., Inc., 768 F.3d 1135, 1146-47 (11th Cir. 2014) (“To prevail
on a claim for compensatory damages under either the RA or the
ADA, a plaintiff must show that a defendant violated his rights
under the statutes and did so with discriminatory intent.”). To
the extent defendant makes the same argument for Count Three,
compensatory damages are unavailable for disparate impact claims
under the ADA. See Windham v. Harris Cty., Texas, =, 235 n.5 (5th
Cir. 2017) (“To recover compensatory damages for disability
discrimination under Title II of the ADA, a plaintiff must also


                                           13
     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss (Doc. #16) is GRANTED in part

and DENIED in part.   Counts One and Two of the Verified Complaint

are dismissed without prejudice to filing an Amended Complaint

within FOURTEEN (14) DAYS of this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this     6th   day of

May, 2019.




Copies: Counsel of record




show that the discrimination was ‘intentional’ in the sense that
it was more than disparate impact.”).



                                14
